DETAILED ACTION
This Office Action is in response to the amendment filed on 11/12/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The amendment filed on 11/12/2020, responding to the Office action mailed on 8/17/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1 - 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Raorane et al. (US 2020/0075501 A1).

With regard to claim 1, Raorane discloses an electronic device structure, as shown in Fig. 5B, comprising: 
a substrate 402 having a conductive structure 260/261; 
electronic devices 246,248 coupled to the substrate; 
a first wire structure 250 coupled to the conductive structure in at least three locations, 
wherein: 
the first wire structure overlies at least two electronic devices; 
Instead of showing a continuous single wire structure of the first wire structure, Raorane 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an integral first wire structure in the device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With regard to claim 2, Raorane discloses: 
one of the at least two electronic devices 246,248 has a major surface (top surface) with a width (Fig. 5B); 
the substrate 402 comprises: 
a top surface; 
a bottom surface opposite to the top surface; 
the conductive structure 260/261 is adjacent to the top surface; 
the electronic devices comprise: 
a first electronic device 248 disposed adjacent to the top surface at a first location; 
a second electronic device 246 disposed adjacent to the top surface at a second location laterally spaced apart from the first electronic device; 
the first wire structure 250 comprises: 
a first bond structure (bonding area) connected to a first portion 260 of the conductive structure; 
a second bond structure (bonding area) connected to a second portion 261
a third bond structure (bonding area) connected to third portion of the conductive structure 260 (another one); 
a first wire portion 250 interconnected between the first bond structure 260 and the second bond structure 261 and disposed to overlie the first electronic device 248; 
a second wire portion 250 interconnected between the second bond structure 261 and the third bond structure 260 and disposed to overlie the second electronic device 246; 
the first wire portion comprises a diameter that is less than the width.  
With regard to claim 6, Raorane discloses the first wire structure 520 comprises a plurality of single continuous wire structures each bonded to the conductive structure in at least three locations (Figs. 5B and 11, also see the comments stated above in paragraphs 5 - 6, with respect to claim 1, which is considered repeated here).   
With regard to claim 7, Raorane discloses an electronic device structure, as shown in Fig. 5B, comprising: 
a substrate 402 comprising: 
a top surface; 
a bottom surface opposite to the top surface; 
a conductive structure 260/261 formed adjacent to the top surface and comprising: 
a first conductive pad 262; 
a second conductive pad 264; 
a third conductive pad 266; 
a first electronic device 248 disposed adjacent to the top surface at a first location; 
a second electronic device 246
the first electronic device is interposed between the first conductive pad and the second conductive pad; 
the second electronic device is interposed between the second conductive pad and the third conductive pad; 
a first wire structure 250 comprising: 
a first bond structure (bonding portion) connected to the first conductive pad 262; 
a second bond structure (bonding portion) connected to the second conductive pad 264; 
a third bond structure (bonding portion) connected to the third conductive pad 266; 
a first wire portion 250 interconnected between the first bond structure and the second bond structure and disposed to overlie the first electronic device 248; 
a second wire portion 250 interconnected between the second bond structure and the third bond structure and disposed to overlie the second electronic device, wherein the first wire structure comprises a continuous single wire structure (see the comments stated above in paragraphs 5 - 6, with respect to claim 1, which is considered repeated here).   
Claims 3 - 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raorane, further in view of Adams (US 4,514,750 A).

With regard to claim 3, Raorane discloses: 
the first portion of the conductive structure comprises a first conductive pad 262 (Fig. 5B); 
the second portion of the conductive structure comprises a second conductive pad 264; 
the third portion of the conductive structure comprises a third conductive pad 266; 
the first electronic device 248 is interposed between the first conductive pad and the 
the second electronic device 246 is interposed between the second conductive pad and the third conductive pad. 
He, however, fails to show different bond type.
Adams discloses that wire connection can be realized by different standard types (Adams col. 4, lines 36 - 44).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different bonding technique in different portions of wire bonding. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
With regard to claim 4, Raorane discloses, as shown in Figs. 5B and 11,  
the conductive structure further comprises: 
a fourth conductive pad 262 (in an adjacent parallel line of the mesh) proximate to the first conductive pad 262; 
a fifth conductive pad 264 (in an adjacent parallel line of the mesh) proximate to the second conductive pad; 
a sixth conductive pad 266 (in an adjacent parallel line of the mesh) proximate to the third conductive pad; 
the electronic device structure further includes a second wire structure 250 (an adjacent parallel line of the mesh) comprising: 
a fourth bond structure (bonding area) connected to the fourth conductive pad 262; 
a fifth bond structure (bonding area) connected to the fifth conductive pad 264
a sixth bond structure (bonding area) connected to the sixth conductive pad 266; 
a third wire portion 250 interconnected between the fourth bond structure and the fifth bond structure and disposed to overlie the first electronic device 248; 
a fourth wire portion 250 interconnected between the fifth bond structure and the sixth bond structure and disposed to overlie the second electronic device 246; 
the fifth bond structure comprises a different bond structure than that of the fourth bond structure (Adams col. 4, lines 36 - 44); 
the second wire structure comprises a second continuous single wire structure (see the comments stated above in paragraphs 5 - 6, with respect to claim 1, which is considered repeated here); 
the electronic device structure further includes a shielding structure for the first electronic device and the second electronic device comprises the first wire structure and the second wire structure (Raorane Fig. 11).  
With regard to claim 8, Raorane fails to show different bond types.
Adams discloses the second bond structure comprises a different bond type than the first bond structure (see the comments stated above in paragraphs 13 - 14, with respect to claim 3, which is considered repeated here).  
With regard to claim 12, Raorane discloses, as shown in Figs. 5B and 11 discloses: 
the conductive structure further comprises: 
a fourth conductive pad 262 (in an adjacent parallel line of the mesh) proximate to the first conductive pad 262; 
a fifth conductive pad 264
a sixth conductive pad 266 (in an adjacent parallel line of the mesh) proximate to the third conductive pad; 
the electronic device structure further includes a second wire structure (an adjacent parallel line of the mesh) comprising: 
a fourth bond structure (bonding area) connected to the fourth conductive pad 262; 
a fifth bond structure (bonding area) connected to the fifth conductive pad 264; 
a sixth bond structure (bonding area) connected to the sixth conductive pad 266; 
a third wire portion 250 interconnected between the fourth bond structure and the fifth bond structure and disposed to overlie the first electronic device 248; 
a fourth wire portion 250 interconnected between the fifth bond structure and the sixth bond structure and disposed to overlie the second electronic device 246, 
the fifth bond structure comprises a different bond type than that of the fourth bond structure (Adams col. 4, lines 36 - 44); 
the second wire structure comprises a second continuous single wire structure (see the comments stated above in paragraphs 5 - 6, with respect to claim 1, which is considered repeated here); 
the electronic device structure further includes a shielding structure for the first electronic device and the second electronic device comprising the first wire structure and the second wire structure (Raorane Fig. 11).  
With regard to claim 16, Raorane fails to show the bond types.
Adams discloses a first bond structure comprises a ball bonded structure; and a second bond structure comprises a compression bonded structure (see the comments stated above in paragraphs 13 - 14, with respect to claim 3, which is considered repeated here).  
Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raorane, further in view of Foster et al. (US 2012/0320558 A1).

With regard to claim 14, Raorane does not disclose an encapsulant disposed to cover the top surface of the substrate, the first electronic device, the second electronic device, and at least a portion of the first wire structure.  
Foster discloses an encapsulant 16 disposed to cover the top surface of a substrate 14, a first and a second electronic devices 12, and wire structure 18 (Foster Fig. 4).
Foster teaches the encapsulant helping to prevent electrical shorting between shielding material and the conductive material on the substrate (Foster 0050).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Foster’s teachings with the invention of Raorane to prevent electrical shorting of the device.
With regard to claim 15, Foster discloses a portion of the first wire structure 18 is exposed outside a top portion of the encapsulant 16 (Foster Fig. 4).   
Allowable Subject Matter
Claims 5, 9 - 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments
Applicant's amendments with respect to claims 2 and 5 - 6 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        February 4, 2021